983 F.2d 298
299 U.S.App.D.C. 273
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Gladys JACKSON, Appellant,v.WASHINGTON GAS LIGHT COMPANY, Appellee.
No. 91-7132.
United States Court of Appeals, District of Columbia Circuit.
Dec. 14, 1992.

Before MIXVA, Chief Judge, and HARRY T. EDWARDS and KAREN LECRAFT HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came to be heard on appeal from the United States District Court for the District of Columbia, and it was briefed and argued by counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).


2
Plaintiff-appellant appeals the District Court's decision to grant defendant-appellee's motion for a directed verdict in this action seeking damages for a furnace explosion.   We affirm the trial judge's decision for the reasons stated by him in granting the defendant's motion.   It therefore is


3
ORDERED AND ADJUDGED by this Court that the directed verdict for defendant-appellee is affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).